IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF DISCIPLINE OF                          No. 84919
                    LAURENCE MARC BERLIN, BAR NO.
                    3227.                                                             FLED
                                                                                      SEP 1 2 202
                                                                                     EL          A. BROWN
                                                                                   CLE

                                ORDER IMPOSING RECIPROCAL DISCIPLINE-                     t   DEPUTY CLERK

                                     AND SUSPENDING ATTORNEY
                               This is a petition for reciprocal discipline of attorney Laurence
                   Marc Berlin pursuant to SCR 114. Berlin has been suspended from the
                   practice of law in Arizona for six months and one day. He did not self-report
                   the suspension to the Nevada State Bar.
                               Berlin's misconduct arises from his practicing law while on
                   suspension from a previous disciplinary action in Arizona. He submitted
                   documents and briefs on behalf of clients and his name appeared in the
                   signature block in an administrative action. These actions violated Arizona
                   Supreme Court Rules 33(c) (prohibiting the unauthorized practice of law)
                   and 54(c) (making it a violation to knowingly disobey a court rule or order),
                   as well as Arizona Rules of the Supreme Court, Ethical Rules (ER) 3.4(c)
                   (fairness to opposing counsel), ER 5.5 (unauthorized practice of law), and
                   ER 8.4(d) (misconduct prejudicial to the administration of justice). As a
                   result, Berlin was suspended for six months and one day.
                               Under SCR 114(4), this court must impose identical reciprocal
                   discipline unless the attorney demonstrates or this court determines that
                   (1) the other jurisdiction failed to provide adequate notice, (2) the other
                   jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the
                   established misconduct warrants substantially different discipline in this

SUPREME COURT
     OF
   NEVADA
                                                                                 n. 7,4373
(OY I947A   4/ND
                jurisdiction, or (4) the established misconduct does not constitute
                misconduct under Nevada's professional conduct rules. We conclude that
                none of the four exceptions weighs against the imposition of identical
                reciprocal discipline in this case. Thus, we grant the petition for reciprocal
                discipline.
                              Accordingly, we hereby suspend Laurence Marc Berlin from the
                practice of law in Nevada for six months and one day from the date of this
                order. The parties shall comply with SCR 115 and SCR 121.1.
                              It is so ORDERED.



                                            OvUt                , C.J.
                                         Parraguirre


                                            J.                                          J.
                Hardesty                                   Stiglich




                Cadish
                                            J.               0_4:4"
                                                           Silver
                                                                                      , J.




                      debt                  J.                                          J.
                Pickering                                  Herndon




                cc:    Chair, Southern Nevada Disciplinary Board
                       Bar Counsel, State Bar of Nevada
                       Executive Director, State Bar of Nevada
                       Admissions Office, U.S. Suprerne Court
                       Laurence Marc Berlin



SUPREME COURT
        OF
     NEVADA                                            2
(0) l94Th